197 F.2d 152
Daisye B. WOOTON et al.v.G. M. McWILLIAMS, Trustee In Bankruptcy for F. T. Newton and Mrs. Ethel Flurry Newton, Bankrupts.
No. 13577.
United States Court of Appeals Fifth Circuit.
June 10, 1952.

Appeal from the United States District Court for the Southern District of Mississippi; Sidney C. Mize, Judge.
DeQuincy V. Sutton, Hattiesburg, Miss., for appellants.
T. C. Hannah, M. M. Roberts, Hattiesburg, Miss., Wm. H. Watkins, Jackson, Miss., for appellee.
Before HOLMES, BORAH, and STRUM, Circuit Judges.
PER CURIAM.


1
The judgment appealed from is affirmed.